                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


THOMAS WILLIAM BROWNING,

          Movant,

v.                                            Case No. 2:16-cv-05831
                                            Case No. 2:98-cr-00134-1

UNITED STATES OF AMERICA,

          Respondent.


                    MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L. Tinsley,

entered on September 10, 2018; and the magistrate judge having

recommended that the court deny movant Thomas William Browning’s

Second or Successive Motion to Correct Sentence under 28 U.S.C. §

2255; and dismiss this civil action from the docket of the court;

and no objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that:

          1.   The findings made in the Proposed Findings and

Recommendation of the magistrate judge be, and they hereby are,

adopted by the court and incorporated herein;

          2.   Movant Thomas William Browning’s Second Motion to

Correct Sentence under 28 U.S.C. § 2255, be, and it hereby is, denied.
         It is, therefore, ORDERED that the movant’s complaint be,

and it hereby is, dismissed.

         The Clerk is directed to forward copies of this written

opinion and order to all counsel of record and the United States

Magistrate Judge.


                                     DATED: October 18, 2018


                                    John T. Copenhaver, Jr.
                                    United States District Judge




                                2
